In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-22-00186-CV

KENNETH W. SCROGGINS AND                    §   On Appeal from the 141st District Court
DALLAS LITE & BARRICADE, INC.,
Appellants                                  §   of Tarrant County (141-332979-22)

V.                                          §   October 13, 2022

BUYERS BARRICADES, INC., Appellee           §   Memorandum Opinion by Justice Walker

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s Order. It is ordered that the trial court’s Order is

affirmed in part and reversed in part. We have concluded that the trial court’s Order

is impermissibly vague or unspecified as to issues one and two and reverse these

portions of the Order, and remand this case to the trial court for further proceedings

consistent with this opinion. We affirm trial court’s Order in all other respects.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker